DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to Application and Claims filed on 01/17/2020. Claims 1, 4, 30-32, 34-35, 37, 39,42, 52, 55, 59, 64, and 70 are examined.

Claim Objections
Claims 39 are objected to because of the following informalities: 
Claim 39: “the cavity” should be “a cavity of the housing”.
Appropriate correction is required


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the
inventor or a joint inventor regards as the invention.


Claims 37, 39,42, 52, 59, 64, and 70 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 37, 39, 52, 59, 64, and 70:  Claims 37, 39, 52, 59, 64, and 70 recites the limitations “between about” ,  “and about” or “about ”. These limitations are indefinite because “about” implies that the value can actually be smaller (or respectively - 
Regarding Claims 64 and 70: Claims 64 and 70 the limitations “near 2500Hz”. These limitations are indefinite because “near” implies that the value can actually be smaller (or respectively - greater) than the value claimed. To further advance prosecution the term “near” is interpreted as the exact value claimed.
Regarding Claim 42: Claim 42 is rejected for being dependent on rejected Claim 39.



	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 30-32, 35, 37, 52, 55, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwary (US 2013/0074501) in view of Innes (US 2014/0260281).

Regarding Claim 1: Tiwary discloses an acoustic damper system (see annotated figure ‘501A)  for a gas turbine combustor (107; Fig. 4), the system comprising: a first 
Tiwary is silent regarding the first and second arrangement of openings forming a first and second arrangement of elongated generally S-shaped slots formed therein.
However, Innes teaches a combustor (see Fig. 2) for gas turbine (10; Fig. 1) with a liner (“liner” see [0026]) wherein openings (“effusion cooling holes” [0026]) have been replaced with an arrangement of elongated generally S-shaped slots (see annotated figure ‘281 and [0026]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the first and second arrangement of  openings of Tiwary, to have an arrangement of elongated generally S-shaped slots, as taught by Innes, and thus having a first and second arrangement of elongated generally S-shaped slots, in order to have an auxetic structure and reduce the stress on the liner, as recognized by Innes (see [0026]).

    PNG
    media_image1.png
    850
    816
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    949
    816
    media_image2.png
    Greyscale

Regarding Claim 4: Tiwary in view of Innes teaches all the limitations of Claim 1, as stated above, and Tiwary further discloses wherein the first low porosity layer section is positioned in a first circumferentially extending portion of the liner (see annotated figure ‘501A) 

Regarding Claim 30: Tiwary discloses an acoustic damper (see annotated figure ‘501) for a gas turbine combustor (107; Fig. 4), the acoustic damper comprising: a low porosity layer section (see annotated figure ‘501B) formed in a liner (109; Fig. 5) of the gas turbine combustor, the low porosity layer section having an arrangement of opening formed therein; and a housing (see annotated figure ‘501B) having a plurality of feed apertures (126; Fig. 6), the housing being coupled to the low porosity layer section thereby defining a cavity (125a,b; Fig. 6), air outside the housing being configured to flow through at least a portion of the plurality of feed apertures in the housing and through at least a portion of the openings (see annotated figure ‘501B) in the low porosity layer section, thereby transforming acoustic energy into thermal energy and aiding in providing an acoustic dampening effect for the gas turbine combustor during operation thereof (see [0005-6] wherein acoustic energy is dampened via resonator boxes).
Tiwary is silent regarding the arrangement of openings forming an arrangement of elongated generally S-shaped slots, each of the elongated generally S-shaped slots of the arrangement having a major axis, the major axes of a first plurality of the elongated 
However, Innes teaches a combustor (see Fig. 2) for gas turbine (10; Fig. 1) with a liner (“liner” see [0026]) wherein openings (“effusion cooling holes” [0026]) have been replaced with an arrangement of elongated generally S-shaped slots (see annotated figure ‘281 and [0026]), each of the elongated generally S-shaped slots of the arrangement having a major axis (see annotated figure ‘281), the major axes of a first plurality of the elongated generally S-shaped (see annotated figure ‘281),  of the arrangement slots being generally perpendicular to the major axes of a second plurality of the elongated generally S-shaped slots of the arrangement (see annotated figure ‘281).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the openings of Tiwary, to have  an arrangement of elongated generally S-shaped slots, each of the elongated generally S-shaped slots of the arrangement having a major axis, the major axes of a first plurality of the elongated generally S-shaped of the arrangement slots being generally perpendicular to the major axes of a second plurality of the elongated generally S-shaped slots of the arrangement as taught by Innes in order to have an auxetic structure and reduce the stress on the liner , as recognized by Innes (see [0026]).

Regarding Claim 31: Tiwary in view of Innes teaches all the limitations of Claim 30, as stated above, and Tiwary further discloses wherein a flame (see annotated figure ‘501B) in a flame region (see annotated figure ‘501B,wherein the flame region corresponds to the combustion region 107 extending from the base plate 104 to the outlet 110 see Fig. 4) of the gas 

    PNG
    media_image3.png
    706
    816
    media_image3.png
    Greyscale

Regarding Claim 32: Tiwary in view of Innes teaches all the limitations of Claim 30, as stated above, and Tiwary further discloses wherein a portion of the liner directly surrounding the low porosity layer section does not include any (i) elongated generally S-shaped slots formed therein and (ii) feed apertures formed therein (see annotated figure ‘501B).

Regarding Claim 35: Tiwary in view of Innes teaches all the limitations of Claim 30, as stated above, and Tiwary further discloses wherein the low porosity layer section has a generally parallelogram shape with rounded corners (see annotated figure ‘501B) and wherein portions of the liner directly adjacent to at least two sides of the low porosity layer section do not include any elongated generally S- shaped slots formed therein (see annotated figure ‘501B).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parallelogram shape of Tiwary, to have  a square shape, since it has been held that "[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).

Regarding Claim 37: Tiwary in view of Innes teaches all the limitations of Claim 30, as stated above, and Innes further teaches wherein each of the elongated generally S-shaped slots of the arrangement has a slot thickness (the slot has necessarily a thickness).
Tiwary in view of Innes, as modified in Claim 30, does not explicitly recites the slot thickness being between 0.1 millimeters and 0.3 millimeters.
Howver, Innes teaches that the thickness can be adjusted to achieve the desired combination of auxetic behavior, stress reduction, and porosity (see [0036, 40]).
Therefore, the thickness is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is adjusting the auxetic behavior, stress, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Regarding Claim 52: Tiwary in view of Innes teaches all the limitations of Claim 30, as stated above, and Innes further teaches wherein each of the elongated generally S-shaped slots includes: an elongated generally straight slot portion  (see annotated figure ‘281) having a first end (see annotated figure ‘281) and an opposing second end (see annotated figure ‘281); a first generally curved slot portion (see annotated figure ‘281)  directly attached to the first end of the elongated generally straight slot portion; and a second generally curved slot portion (see annotated figure ‘281)  directly attached to the opposing second end of the elongated generally straight slot portion, wherein the elongated generally straight slot portion has a length (see L in annotated figure ‘281), and wherein the first generally curved slot portion has a first arc length (See C1 in annotated figure ‘281) and wherein the second generally curved slot portion has a second arc length (See C2 in annotated figure ‘281) .

However, Innes teaches that the length (“length” [0040]) and the arc length (“shape of hooks” [0040]) can be adjusted to achieve the desired combination of auxetic behavior, stress reduction, and porosity (see [0036, 40]).
Therefore, the length and arc lengths are recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is adjusting the auxetic behavior, stress, reduction, and porosity. Therefore since the general conditions of the claim, i.e. the length of the elongated generally straight slot portion and the arc lengths of curved portions, were taught in the prior art by Innes, it is not inventive to discover the optimum values of these values by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted  the length and arc length values, to have the length being between about three millimeters and about twenty millimeters, and the first and second arc lengths being between about two millimeters and about ten millimeters. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Regarding Claim 55: Tiwary in view of Innes teaches all the limitations of Claim 52, as stated above, and Innes further teaches the elongated generally straight slot portion of each respective elongated generally S-shaped slot corresponds to the major axis of the respective 

Regarding Claim 59: Tiwary in view of Innes teaches all the limitations of Claim 30, as stated above, and Innes further teaches a porosity of the arrangement of elongated generally S-shaped slots (see [0035] wherein the liner has a certain porosity).
Tiwary in view of Innes, as modified in Claim 30, does not explicitly recites that the porosity is less than 20%.
However, Innes teaches that controlling the level of porosity is equivalent to control the amount of flow of air through the liner and thus the cooling (see [0035]).
Therefore, the amount of porosity is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is adjusting the amount of air/cooling. Therefore since the general conditions of the claim, i.e. an arrangement of elongated generally S-shaped slots, were taught in the prior art by Innes, it is not inventive to discover the optimum values of the porosity amount by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted  the porosity amount, to have the porosity being below 20%. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Tiwary (US 2013/0074501) in view of Innes (US 2014/0260281) as applied to Claim 30 above, and further in view of Schilp (US 2015/0020498).

Regarding Claim 34: Tiwary in view of Innes teaches all the limitations of Claim 30, as stated above, and Tiwary further discloses a portion of the liner directly surrounding the low porosity layer section (see annotated figure ‘501B) having a weld (see annotated figure ‘501), but is silent regarding the portion having one or more cooling aperture.
However, Schilp teaches an acoustic damper (24a; Fig. 9) for a gas turbine combustor (28; Fig. 1) having a liner (22; Fig. 9) with a low porosity layer section (section adjacent to 42; Fig. 9) and  a portion of the liner directly surrounding the low porosity layer section (portion between 64 and 50; Fig. 9) having a weld (50; Fig. 9) and one or more cooling aperture (aperture providing cooling air 71; Fig. 9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portion of the liner directly surrounding the low porosity layer section Tiwary, to have one or more cooling aperture as taught by Schilp to provide cooling for the weld, as recognized by Schilp (see [0022]).


Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Tiwary (US 2013/0074501) in view of Innes (US 2014/0260281) as applied to Claim 30 above, and further in view of Kugimiya (US 2018/0180288).
Regarding Claim 39: Tiwary in view of Innes teaches all the limitations of Claim 30, as stated above, but is silent regarding a first metering layer having a first arrangement of apertures therein, the first metering layer being positioned within the housing such that the first metering layer divides the cavity into a first sub-cavity and a second sub-cavity, and wherein the first metering layer is generally parallel with and spaced a distance from the low porosity layer section, the distance being between about five millimeters and about one hundred millimeters.
However, Kugimiya teaches an acoustic damper system (20; Fig. 3) for a gas turbine combustor (18; Fig. 3) having a low porosity layer (26; Fig. 4), a housing (walls 35, 40, 36; Fig. 4), a first metering layer (30; Fig. 4) having a first arrangement of apertures (34; Fig. 4) therein, the first metering layer being positioned within the housing (see Fig. 4) such that the first metering layer divides the cavity into a first sub-cavity (32; Fig. 4) and a second sub-cavity (38; Fig. 4), and wherein the first metering layer is generally parallel (see Fig. 4) with and spaced a distance (H1; Fig. 4) from the low porosity layer section, and that adjusting the distance H1 is equivalent to adjust the frequency absorbed (see [0074]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify acoustic damper system of Tiwary, to have a first metering layer having a first arrangement of apertures therein, the first metering layer being positioned within the housing such that the first metering layer divides the cavity into a 
In addition, the distance is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is adjusting the frequency. Therefore since the general conditions of the claim, i.e. a distance between the low porosity layer and the metering layer exist, were taught in the prior art by Kugimiya, it is not inventive to discover the optimum values of the distance value by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted  the distance value, to have the distance value being between five and one hundred millimeters. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claims 64 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwary (US 2013/0074501) in view of Innes (US 2014/0260281) as applied to Claim 30 Long (Architectural Acoustics, 2014, Chapter 7 Sound and Solid surfaces P. 359-312).

Regarding Claim 64: Tiwary in view of Innes teaches all the limitations of Claim 30 as stated above, and Tiwary teaching the housing having a size (the housing has necessarily a size), but does not explicitly recites the housing being sized to resonate near 2500 Hz and for a pressure drop over the low porosity layer corresponding to 0.5 percent, (i) an absorption coefficient of the acoustic damper between about 7000 Hz and about 8000 Hz is between about 0.7 and about 0.8, (ii) an absorption coefficient of the acoustic damper between about 8000 Hz and about 9000 Hz is between about 0.6 and about 0.7, (iii) an absorption coefficient of the acoustic damper between about 9000 Hz and about 10000 Hz is between about 0.4 and about 0.6, or (iv) any combination thereof.
However, Long teaches that for an Helmoltz resonator, i.e. resonator of Tiwary, (see “Helmhotz resonator”) adjusting the size of the housing (“V”; Eqs. 7.117-119)) is equivalent to adjusting resonance frequency and the absorption coefficient (see Eqs. 7.117 and 7.119).
Therefore, the size of the housing is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is adjusting the frequency of resonance and absorption coefficient. Therefore since the general conditions of the claim, i.e. a, were taught in the prior art by Long, it is not inventive to discover the optimum values of the size of the resonator(In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the size to obtain the claimed frequency and absorption coefficient. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Regarding Claim 70: Tiwary in view of Innes teaches all the limitations of Claim 30 as stated above, and Tiwary teaching the housing having a size (the housing has necessarily a size), but does not explicitly recites the housing being sized to resonate near 2500 Hz and for a pressure drop over the low porosity layer corresponding to 0.2 percent,  (i) an absorption coefficient of the acoustic damper between about 7000 Hz and about 8000 Hz is between about 0.6 and about 0.9, (ii) an absorption coefficient of the acoustic damper between about 8000 Hz and about 9000 Hz is between about 0.5 and about 0.8, (iii) an absorption coefficient of the acoustic damper between about 9000 Hz and about 10000 Hz is between about 0.35 and about 0.6, or (iv) any combination thereof.
However, Long teaches that for an Helmoltz resonator, i.e. resonator of Tiwary, (see “Helmhotz resonator”) adjusting the size of the housing (“V”; Eqs. 7.117-119)) is equivalent to adjusting resonance frequency and the absorption coefficient (see Eqs. 7.117 and 7.119).
Therefore, the size of the housing is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is adjusting the frequency of resonance and absorption coefficient. Therefore since the general conditions of the claim, i.e. a, were taught in the prior art by Long, it is not inventive to discover the optimum values of the size of the resonator(In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the size to obtain the claimed frequency and absorption coefficient. It has been In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).


Allowable Subject Matter
Claim 42 would be allowable if rewritten to overcome the objection and the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claims and any intervening claims.  



Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.A.C./Examiner, Art Unit 3741     

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741